DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Drawings
Figure 4A should be designated by a legend such as --Prior Art-- or --Related Art-- because only that which is old is illustrated (see ¶56 of the specification).  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadoya (US 2017/0363746 A1).
In regard to claim 1, Kadoya discloses:
a positioning method for determining coordinates of a moving object by performing a positioning calculation based on information included in positioning signals transmitted from a plurality of satellites (¶1) and received by a plurality of antennas (1a, 2a, Fig. 1), the method comprising: 
calculating a float solution that is a solution obtained by the positioning calculation by estimating a position of the moving object or a fixed solution that is a solution obtained by increasing an accuracy of the float solution for each antenna (¶54);
a case exists where each the first antenna and the second antenna has a float solution (S9, Fig. 4; ¶58-59) [where in an application when even a good enough float solution is acceptable, and neither determined solution is acceptable, the solutions must be float solutions, since a fixed solution has higher accuracy than a float solution].
When this case occurs, the final step of the method does not occur (since the solution of the second antenna is not a fixed solution).  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.
In regard to claims 2-4, these claims do not add any steps that would occur in the case where each the first antenna and the second antenna has a float solution.
claim 5, Kadoya further discloses outputting coordinates of the moving object calculated by using the fixed solution estimated for the first antenna and the fixed solution calculated for the second antenna (Fig. 4-5; ¶36-37; ¶44) [where in a case where both solutions are fixed solutions, S1 and S2 in Fig. 4 will be yes, and the coordinates will be displayed (Fig. 5; ¶44) using the fixed solution estimated for the first antenna and the fixed solution calculated for the second antenna (S5 or S6; Fig. 4; ¶36-37).  In a case where both the first antenna and second antenna have a fixed solution, the final step in claim 1 will still not occur, since the solution for the first antenna would not be a float solution.]. 
	In regard to claim 6, in the case where each the first antenna and the second antenna has a float solution, the final step in this claim does not occur (since the solution of the first antenna is not a fixed solution).
	In regard to claim 7, Kadoya discloses a positioning terminal (Fig. 1; ¶13) comprising a processor (4a, Fig. 1) and a plurality of antennas (1a, 2a, Fig. 1).
The remaining claim limitation(s) are recited in functional language.  There is no structure recited.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Where functional language is present, in order to anticipate, the prior art must be capable of performing the function claimed, but the function need not be disclosed by the prior art.  The prior art must be devoid of any structure that would preclude it from functioning in that manner.  In re Schreiber, 44 USPQ2d 1429 at 1431-32.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647.  “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable."  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2d 1647.

Here, the processor of Kadoya, used in the same field as applicant's invention, would be capable of being programmed to perform the particular function(s) recited in the claim(s).

A claim reciting a device programmed to perform a function:
Can be met with prior art that discloses a computer that performs the same function
Can be met with prior art that discloses a computer that has programming that is capable of performing the same function 
Cannot be rejected based upon prior art that discloses a general purpose computer that would be able to be programmed to perform the same function
A claim reciting a device programmable to perform a function:
Can be met by a device that would be able to be programmed to perform the function
A claim reciting a device configured to perform a function:
Can be met with prior art that discloses a computer that performs the same function
Can be met with prior art that discloses a computer that has programming that is capable of performing the same function
Cannot be rejected based upon prior art that discloses a general purpose computer that would be able to be programmed to perform the same function
where the first two are based on Examining Functional Claim Limitations: Focus on Computer/Software-related Claims, https://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx, slide
30, and the third is based on 100 USPQ2d 1690 concluding that "configured to" requires a device to be programmed.  The language "processor that" or "processor calculates" does not state that the processor is programmed to perform the functions, nor does it recite language that has been judicially determined to be equivalent to a processor programmed to perform the functions.  It is noted that reciting the processor being "programmed to" or "configured to" would result in the language following the limitation no longer being interpreted as functional.

The following reference(s) is/are also found relevant:
Munumaru (JP 10-062512 A), which teaches a positioning method for determining coordinates of a moving object by performing a positioning calculation based on information included in positioning signals transmitted from a plurality of satellites and received by a plurality of antennas (11, 21 Fig. 1), the method comprising: calculating a float solution that is a solution obtained by the positioning calculation by estimating a position of the moving object or a fixed solution that is a solution obtained by increasing an accuracy of the float solution for each antenna (¶7-8) [where, while Munumaru does not use the terms "float" or "fixed", applicant admits Munumaru teaches the concept in the specification ¶5-6].

Iwase (US 2013/0135145 A1), , which teaches instead of just throwing out a float solution, to use the search range or a circle with a predetermined radius process of Fig. 4 to indicate its reliability (Fig. 9; ¶22; ¶47).
Teunissen (The GNSS Ambiguity Ratio-test Revisited: A Better Way of Using It) and Teunissen (On the Foundation of the Popular Ratio Test for GNSS Ambiguity Resolution), which teach the details of the ambiguity ratio test.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648